EXHIBIT 10.1

 

AMENDMENT TO THE

TENNESSEE COMMERCE BANCORP, INC.

2007 EQUITY PLAN

 

THIS AMENDMENT (the “Amendment”) to the Tennessee Commerce Bancorp, Inc. 2007
Equity Plan (the “Plan”) is made on this 20th day of May, 2010 by Tennessee
Commerce Bancorp, Inc. (the “Company”).

 

WHEREAS, the Company established the Plan for the benefit of eligible employees
and directors;

 

WHEREAS, Section 12.2 of the Plan authorizes the Board of Directors of the
Company (the “Board”) to amend the Plan; and

 

WHEREAS, the Board and the shareholders of the Company have approved an
amendment to the Plan to (i) clarify certain definitions of the Plan,
(ii) increase the maximum aggregate number of shares with respect to which
awards may be granted under the Plan, (iii) revise the terms of certain equity
awards subject to restrictions, and (iv) clarify the effect of adjustments upon
changes in stock.

 

NOW, THEREFORE, the Company hereby amends the Plan as follows, effective as of
May 20, 2010:

 

I.              Section 2.9 of the Plan is deleted and replaced with the
following:

 

2.9           Committee means a committee of Board members that is designated by
the Board to serve as the administrator of the Plan, provided that the Committee
shall be composed of at least two individuals (or such number that satisfies
section 162(m)(4)(C) of the Code) and shall be solely composed of individuals
who are “outside directors” as defined in Treas. Reg. §1.162-27(e)(3) or any
successor provision.

 

II.            Section 3.1 of the Plan is deleted and replaced with the
following:

 

3.1           Committee. The Plan shall be administered by the Committee, such
other committee as the Board may designate, or, at the discretion of the Board
from time to time, by the Board.  The members of the Committee shall be
appointed by, and may be changed at any time and from time to time in the
discretion of, the Board. During any time the Board is acting as administrator
of the Plan, it shall have all the powers of the Committee hereunder, and any
reference herein to the Committee (other than in this Section 3.1) shall include
the Board.

 

III.           The last sentence of Section 4.3(a) of the Plan is deleted and
replaced with the following:

 

Subject to adjustment under Section 12.2, the number of shares of Company Stock
that may be issued pursuant to Awards under the Plan (the “Section 4.3 Limit”)
shall not exceed, in the aggregate, 2,000,000 shares.

 

IV.           The first sentence of Section 4.3(b) of the Plan is deleted and
replaced with the following:

 

The maximum number of shares of Company Stock that may be issued subject to
Incentive Stock Options is 1,000,000, subject to adjustment under Section 12.1.

 

V.            Section 6.3 of the Plan is deleted and replaced with the
following:

 

6.3           Other Terms and Conditions.  Company Stock, when awarded pursuant
to a Restricted Stock Award, will be represented in a book entry account in the
name of the Participant who receives the Restricted Stock Award. 
Notwithstanding anything to the contrary in the Plan, the Participant shall be
deemed a Shareholder with respect to the Company Stock covered by the Restricted
Stock Award, including the right to vote such Restricted Stock, subject to the
following restrictions: (i) the Participant shall not be entitled to delivery of
the appropriate number of shares of Company Stock until such shares become
vested and transferable; (ii) none of the shares of Company Stock subject to the
Restricted Stock Award may be

 

1

--------------------------------------------------------------------------------


 

sold, assigned, transferred, pledged, hypothecated or otherwise encumbered or
disposed of (except by will or the applicable laws of descent and distribution)
until such shares become vested and transferable; (iii) no dividends or other
distributions payable with respect to a share of Company Stock subject to a
Restricted Stock Award shall be paid until and unless such share become vested
and transferable, with such dividends or other distributions to be accumulated,
without interest, by the Company (the “Accumulated Dividends”) and (iv) shares
of Company Stock subject to a Restricted Stock Award and any Accumulated
Dividends with respect to such shares shall be forfeited and all rights of the
Participant to such shares and Accumulated Dividends shall terminate, without
further obligation on the part of the Company, unless the requirements of the
Restricted Stock Award are satisfied and unless any other restricted conditions
related to the Restricted Stock are met.  In the event the Company effects a
recapitalization, stock split, stock dividend or other event described in
Section 12.1, the shares of Company Stock received by the Participant with
respect to any Restricted Stock Award (or any shares of stock issued in
substitution thereof) shall be subject to identical restrictions and shall be
subject to the terms of the Plan.  The Company is not required to issue shares
of Company Stock under any Restricted Stock Award until all applicable
requirements of law have been complied with and such shares shall have been duly
listed on any securities exchange or market system on which the Company Stock
may then be listed or traded.

 

VI.           Section 12.1 of the Plan is deleted and replaced with the
following:

 

12.1         Adjustments Upon Changes in Company Stock.  The number and kind of
shares of Company Stock with respect to which Awards hereunder may be granted
(both overall and individual limitations) and which are the subject of
outstanding Awards, and the maximum number and exercise price thereof, shall be
adjusted as the Committee determines to be appropriate, in the event that:

 

(a)          the Company or an Affiliate effects one or more Company Stock
dividends, Company Stock splits, reverse Company Stock splits, subdivisions,
consolidations or other similar events;

 

(b)         the Company or an Affiliate engages in a transaction to which
section 424 of the Code applies; or

 

(c)          there occurs any other event that in the judgment of the Committee
necessitates such action;

 

provided, however, that if an event described in paragraph (a) or (b) occurs,
the Committee shall make adjustments to the limit on Awards specified in
Section 4.3 that are proportionate to the modifications of the Company Stock
that are on account of such corporate changes. If any capital reorganization or
reclassification of the capital stock of the Company or any consolidation or
merger of the Company with another person, or the sale of all or substantially
all the Company’s assets to another person, shall be effected such that holders
of Company Stock shall be entitled to receive stock, securities or other
property (including, without limitation, cash) with respect to or in exchange
for Company Stock, then each holder of an Option shall thereafter have the right
to purchase, upon the exercise of the Option in accordance with the terms and
conditions specified herein and in the agreement governing such Option and in
lieu of the shares of Company Stock immediately theretofore receivable upon the
exercise of such Option, such shares of stock, securities or other property
(including, without limitation, cash) as would be issuable or payable in such
reorganization, reclassification, consolidation, merger or sale with respect to
or in exchange for a number of outstanding shares of Company Stock equal to the
number of shares of Company Stock that would have been immediately theretofore
so receivable with respect to such Option had such reorganization,
reclassification, consolidation, merger or sale not taken place, subject to such
adjustments as the Committee, in its sole discretion, shall determine to be
appropriate.

 

VI.           Amendment and Ratification. The Plan is hereby amended in
accordance with the foregoing provisions of this Amendment. The Plan, as amended
as provided herein, is hereby ratified and shall remain in full force and
effect.

 

VII.         Defined Terms. Capitalized terms used in this Amendment shall have
the same meanings as in the Plan unless otherwise defined herein.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned individual has executed this instrument to
signify the adoption of this Amendment by the Company on the date and year
written above.

 

 

 

TENNESSEE COMMERCE BANCORP, INC.

 

 

 

 

 

By:

/s/ Michael R. Sapp

 

 

 

 

 

 

 

Title:

Chairman, CEO and President

 

3

--------------------------------------------------------------------------------